L__               Case 7:16-cr-00666-KMK
                  Case 7:16-cr-00666-KMK Document
                                         Document 295

                                     LAW OFFICES
                                                  294 Filed


                                  JOHN s. WALLENSTEIN
                                                      Filed 04/27/20 Page 1
                                                            04/27/20 Page

                                                          rf ';f\r r}
                                                                          1 of
                                                                            of 11



                            1100 Franklin Avenue, Suite 305 j '· Lt
                              Garden City, New York 11530
                           (516) 742-5600 Fax (516) 742-5040
                          Email: JSWallensteinEsq@outlook.com

                                          April25,2020

       BYECF
       Hon. Kenneth M. Karas
       United States District Court, SDNY
       300 Quarropas Street
       White Plains, New York 10601

                 Re:   United States v. Vaughn Stokes
                       Docket # 16 CR 666 (KMK)

       Dear Judge Karas,

             I represented Vaughn Stokes in this indictment before Your Honor,
       pursuant to a CJA appointment. Mr. Stokes was sentenced on July 12, 2018 to
       a term of imprisonment of 60 months.

              Mr. Stokes is presently serving his sentence at FCI Danbury, one of the
       institutions identified by the BOP as a "hotspot" for the novel coronavirus. Mr.
       Stokes has contacted me, seeking to be released to home confinement for the
       duration of the crisis or for compassionate release based on his medical issues;
       he has recently been hospitalized for pneumonia and other respiratory issues,
       and is at high risk of contracting the virus.

             Although the warden of FCI Danbury has been contacted in writing, as of
       this date no action has been taken. In order for me to prepare and pursue an
       application for compassionate release, I respectfully request that the Court re-
       appoint me as CJA counsel to represent Mr. Stokes for this purpose, nunc pro
       tune to April 19, 2020, which is the date on which Mr. Stokes first contacted
       me.

                 Thank you for your courtesy and consideration.
   Granted.
                                                    Respectfully yours,
   So Ordered.



  rJS~~
  4/27/20
                                                    JOHNS. WALLENSTEIN
